DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-8 and 10-14 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2019; April 7, 2020; July 23, 2020; November 5, 2020; and April 15, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 4557972) in view of Loew (US 4421519) and Ammirati (US 2011/0070422). Supporting evidence provided by the PubChem entry for Basic Blue 3.
With respect to claims 1-2, Okamoto teaches ultrafine fibers capable of providing a strong suede-like artificial polyester leather (leather-like sheet) capable of being dyed with a cationic dye (col. 1, lines 50-56; col. 2, lines 24-26). The artificial leather is impregnated with polyurethane elastomer (elastic polymer contained in internal voids of the fiber structure) in order to form a high grade product with a soft and somewhat moist feel (col. 11, lines 27-31; col. 
Okamoto is silent as to the suede-like artificial leather (leather-like sheet) being dyed with a dye composition including C.I. Basic Blue 3 and at least one blue cationic dye other than C.I. Basic Blue 3.
Loew teaches mixtures of dyes of formula I and II or Ia and II which surprisingly exhibit desired clear neutral blue shades having a very good evening color, a high depth of color and very good fastness properties (col. 1, lines 53-59). The dye mixtures of the dyes I and II or Ia and II are suitable for dyeing and printing of materials dyeable with cationic dyes, particularly textile materials which consist completely or largely of polyesters (col. 3, lines 25-31). The most interesting mixture ratios between the dyes I and II are 20-90 percent by weight of the dye I or Ia and 80-10 percent by weight of the dye II (Basic Blue 3), preferably 50-80 percent by weight of the dye I or Ia and 50-20 percent by weight of the dye II (Basic Blue 3) (col. 3, lines 17-23).
With respect to Loew teaching Basic Blue 3, as evidenced by PubChem, the structure of Basic Blue 3 is as follows:

    PNG
    media_image1.png
    302
    452
    media_image1.png
    Greyscale

This structure is within the teachings of dye II of Loew (col. 1, line 36 – col. 3, line 6; especially col. 3, lines 2-6) and is exemplified in Example 1 (col. 4, lines 15-22).
The weight percentages of dye in the dye mixture range of Loew substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Loew, because overlapping ranges have been held to establish prima facie obviousness.
Since both Okamoto and Loew teaching dyeing polyester fibers with mixtures of cationic blue dye, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blue dye mixture of Okamoto to be the blue dye mixture of Loew, which is a mixture of 20-90 wt% (preferred 50-80wt%) dye I or Ia and 10-80 wt% (preferred 20-50 wt%) dye II, in order to provide a color which exhibit clear neutral blue shades having a very good evening color, a high depth of color, and good fastness properties.
Okamoto in view of Loew is silent as to the lightness L* being 35 or less.
Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the lightness L* to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter 

With respect to claim 8, Okamoto in view of Loew teaches all the limitations of claim 1 above. Okamoto further teaches the fineness of the fibers is 0.5-0.0001 denier (0.56-0.00011 dtex)1 (col. 2, lines 45-47).
The fiber fineness range of Okamoto substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Okamoto, because overlapping ranges have been held to establish prima facie obviousness.

Claims 1, 3-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 4557972) in view of Yu (CN 1511897)2 and Ammirati (US 2011/0070422). Supporting evidence provided by Karagozoglu (“The adsorption of basic dye (Astrazon Blue FGRL) from aqueous solutions onto sepiolite, fly ash and apricot shell activated carbon: Kinetic and equilibrium studies”).
With respect to claims 1 and 3-4, Okamoto teaches ultrafine fibers capable of providing a strong suede-like artificial polyester leather (leather-like sheet) capable of being dyed with a cationic dye (col. 1, lines 50-56; col. 2, lines 24-26). The artificial leather is impregnated with elastic polymer contained in internal voids of the fiber structure) in order to form a high grade product with a soft and somewhat moist feel (col. 11, lines 27-31; col. 12, lines 29-67). Okamoto further teaches that special color effects can be attained by using a mixture of dyes (col. 11, lines 25-26), including blue dyes (col. 14, lines 7-10; col. 15, lines 45-46; col. 17, line 38; col. 19, lines 40-41).
Okamoto is silent as to the suede-like artificial leather (leather-like sheet) being dyed with a dye composition including C.I. Basic Blue 3 and at least one blue cationic dye other than C.I. Basic Blue 3, the at least one blue cationic dye other than C.I. Basic Blue 3 including an azo-based blue cationic dye, specifically C.I. Basic Blue 159 or C.I. Basic Blue 54.
Yu teaches digital printing ink and dyeing and printing method thereof for cationic dyestuff (comprising basic dyestuff) for the digital printing of textiles (page 2, “Technical Field”). One of the dyes suitable for cationic dyeing of textiles is the blue FGRL of Astrazon (page 2, first paragraph of “Embodiment”). Astrazon Blue FGRL consists of two main components which are C.I. Basic Blue 159 (azo-based blue cationic dye) and C.I. Basic Blue 3 (Karagozoglu; 2.1 Materials).
Since both Okamoto and Yu teach the cationic dyeing of textiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to dye of Okamoto to be one of the dyes Yu, including the blue FGRL of Astrazon, since Yu teaches the dyes listed are suitable for the cationic dyeing of textiles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
Okamoto in view of Yu is silent as to the lightness L* being 35 or less.
Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the lightness L* to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter color and closer to 0 for a darker color. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

With respect to claim 8, Okamoto in view of Yu and Ammirati teaches all the limitations of claim 1 above. Okamoto further teaches the fineness of the fibers is 0.5-0.0001 denier (0.56-0.00011 dtex)3 (col. 2, lines 45-47).
The fiber fineness range of Okamoto substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Okamoto, because overlapping ranges have been held to establish prima facie obviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 4557972) in view of Yu (CN 1511897)4 and Ammirati (US 2011/0070422) as applied to claim 3 above, and further in view of Mizuno (JP H08-209551)1. Supporting evidence provided by Nikkeshi (US 6180225).
With respect to claim 5, Okamoto in view of Yu and Ammirati teaches all the limitations of claim 3 above.
Okamoto in view of Yu and Ammirati is silent as to the artificial leather further comprising an anionic polyhydric phenol derivative.
Mizuno teaches a method for coloring a fibrous sheet-like material having a vivid color and being easy to manufacture. The fibrous sheet is impregnated with a cationic direct dye dispersion liquid or adhered by coating and then impregnated with an anionic substance liquid dispersion (paragraph [0010]). The anionic substance dispersion liquid may be tannic acid (paragraph [012]). The anionic substance enhances water resistance by blocking the cationic property of the dye (paragraph [0054]). Tannic acid and its derivatives have an appropriate water resistance-imparting effect and an appropriate viscosity of the aqueous dispersion (paragraphs [0044], [0054]). The synthetic fiber is a fiber that has a property of adsorbing positively charged dye on its surface, for example polyester (paragraph [0015]). Tannic acid is a known polyhydric phenol compound ink additive having a dye-fixing effect and a tanning effect of leathers (Nikkeshi; col.3 , lines 44-48).
Since both Okamoto in view of Yu and Ammirati and Mizuno teach cationic dyeing of polyester textiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial leather of Okamoto anionic polyhydric phenol derivative) treatment in order to enhance water resistance of the dyed textile.

Claims 1, 6-7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 4557972) in view of Glenn, JR. (US 2012/0058166)  and Ammirati (US 2011/0070422).
With respect to claims 1 and 6-7, Okamoto teaches ultrafine fibers capable of providing a strong suede-like artificial polyester leather (leather-like sheet) capable of being dyed with a cationic dye (col. 1, lines 50-56; col. 2, lines 24-26). The artificial leather is impregnated with polyurethane elastomer (elastic polymer contained in internal voids of the fiber structure) in order to form a high grade product with a soft and somewhat moist feel (col. 11, lines 27-31; col. 12, lines 29-67). Okamoto further teaches that special color effects can be attained by using a mixture of dyes (col. 11, lines 25-26), including blue dyes (col. 14, lines 7-10; col. 15, lines 45-46; col. 17, line 38; col. 19, lines 40-41).
Okamoto is silent as to the suede-like artificial leather (leather-like sheet) being dyed with a dye composition including C.I. Basic Blue 3 and at least one blue cationic dye other than C.I. Basic Blue 3, the at least one blue cationic dye other than C.I. Basic Blue 3 including an oxazine-based blue cationic dye, specifically C.I. Basic Blue 75.
Glenn, JR. teaches filaments comprising filament forming material and an additive and nonwoven webs (paragraph [0002]). The filament-forming material may comprise a non-polar solvent-soluble material, for example polyester (paragraphs [0121], [0145]). The filaments may include fabric hueing agents (paragraph [00213]). Suitable fabric hueing agents include small 
Since both Okamoto and Glenn, JR. teach the dyeing of polyester textiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the dyes listed in paragraph [0214] of Glenn, JR., which includes a mixture of the oxazine-based dyes Basic Blue 3 and Basic Blue 75, in order to arrive at the desired color hue for the textile. See MPEP 2143.
Okamoto in view of Glenn, JR. is silent as to the lightness L* being 35 or less.
Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the lightness L* to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter color and closer to 0 for a darker color. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

With respect to claim 8, Okamoto in view of Glenn, JR. and Ammirati teaches all the limitations of claim 1 above. Okamoto further teaches the fineness of the fibers is 0.5-0.0001 denier (0.56-0.00011 dtex)5 (col. 2, lines 45-47).
The fiber fineness range of Okamoto substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Okamoto, because overlapping ranges have been held to establish prima facie obviousness.

Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 4557972) in view of Ammirati (US 2011/0070422) and Mizuno (JP H08-209551)6. Supporting evidence provided by Basic Blue 66 (Chemical Book) and Nikkeshi (US 6180225).
With respect to claims 10-11, Okamoto teaches ultrafine fibers capable of providing a strong suede-like artificial polyester leather (leather-like sheet) capable of being dyed with a cationic dye (col. 1, lines 50-56; col. 2, lines 24-26). The artificial leather is impregnated with polyurethane elastomer (elastic polymer contained in internal voids of the fiber structure) in order to form a high grade product with a soft and somewhat moist feel (col. 11, lines 27-31; col. 12, lines 29-67). Okamoto further teaches that special color effects can be attained by using a mixture of dyes (col. 11, lines 25-26), including blue dyes (col. 14, lines 7-10; col. 15, lines 45-46; col. 17, line 38; col. 19, lines 40-41). The Examples of Okamoto use Aizen Cathilon Blue 

    PNG
    media_image2.png
    133
    252
    media_image2.png
    Greyscale

Okamoto is silent as to the lightness L* being 35 or less.
Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the lightness L* to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter color and closer to 0 for a darker color. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Okamoto in view of Ammirati is silent as to the suede-like artificial leather (leather-like sheet) having a color difference of less than or equal to 2 when treated for 48 hours under moist and hot conditions of 80℃ and a humidity of 90% and an anionic polyhydric phenol derivative.
Mizuno teaches a method for coloring a fibrous sheet-like material having a vivid color and being easy to manufacture. The fibrous sheet is impregnated with a cationic azo-based direct dye dispersion liquid or adhered by coating and then impregnated with an anionic substance liquid dispersion (paragraphs [0010] and [0019]). The anionic substance dispersion liquid may be tannic acid (paragraph [012]). The anionic substance enhances water resistance by blocking the cationic property of the dye (paragraph [0054]). Tannic acid and its derivatives have an appropriate water resistance-imparting effect and an appropriate viscosity of the aqueous dispersion (paragraphs [0044], [0054]). The synthetic fiber is a fiber that has a property of adsorbing positively charged dye on its surface, for example polyester (paragraph [0015]). Tannic acid is a known polyhydric phenol compound ink additive having a dye-fixing effect and a tanning effect of leathers (Nikkeshi; col.3 , lines 44-48).
Since both Okamoto and Mizuno teach cationic dyeing of polyester textiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed anionic polyhydric phenol derivative) treatment in order to enhance water resistance of the dyed textile.
Okamoto in view of Mizuno and Ammirati teaches the claimed invention above but does not expressly teach the artificial leather having a color difference determined when treated for 48 hours under moist and hot conditions of 80℃ and 90% humidity of less than or equal to 2. It is reasonable to presume that the color difference is inherent to Okamoto in view of Ammirati and Mizuno. Support for said presumption is found in that the instant specification also states that the moist heat discoloration resistance can be improved by applying an anionic polyhydric phenol derivative (instant specification; paragraph [0017]). Similarly, Okamoto in view of Mizuno and Ammirati teaches the inclusion of an anionic tannic acid treatment in order to enhance the water resistance of the dyed textile, and tannic acid is known in the art as having a having a dye-fixing effect and a tanning effect of leathers (Nikkeshi; col.3 , lines 44-48). Therefore, based on the teachings of the prior art, it would be expected that the artificial leather which includes the tannic acid has a low color difference, even when treated under moist and hot conditions. Okamoto in view of Mizuno and Ammirati is therefore expected to have the same properties of the claimed invention.

With respect to claim 14, Okamoto in view of Mizuno and Ammirati teaches all the limitations of claim 10 above. Okamoto further teaches the fineness of the fibers is 0.5-0.0001 denier (0.56-0.00011 dtex)7 (col. 2, lines 45-47).
The fiber fineness range of Okamoto substantially overlaps the claimed range in the instant claim 14. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Okamoto, because overlapping ranges have been held to establish prima facie obviousness.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 4557972) in view of Mizuno (JP H08-209551)8 and Ammirati (US 2011/0070422) as applied to claim 10 above and further in view of Yu (CN 1511897)1. Supporting evidence provided by Karagozoglu (“The adsorption of basic dye (Astrazon Blue FGRL) from aqueous solutions onto sepiolite, fly ash and apricot shell activated carbon: Kinetic and equilibrium studies”).
With respect to claims 12-13, Okamoto in view of Mizuno and Ammirati teaches all the limitations of claim 10 above.
Okamoto in view of Mizuno and Ammirati is silent as to the azo-based blue cationic dye including at least one selected from the group consisting of C.I. Basic Blue 159 and C.I. Basic Blue 54, and the dye composition further including Basic Blue 3.
Yu teaches digital printing ink and dyeing and printing method thereof for cationic dyestuff (comprising basic dyestuff) for the digital printing of textiles (page 2, “Technical Field”). One of the dyes suitable for cationic dyeing of textiles is the blue FGRL of Astrazon (page 2, first paragraph of “Embodiment”). Astrazon Blue FGRL consists of two main components which are C.I. Basic Blue 159 (azo-based blue cationic dye) and C.I. Basic Blue 3 (Karagozoglu; 2.1 Materials).
Since both Okamoto in view of Mizuno and Ammirati and Yu teach the cationic dyeing of textiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to dye of Okamoto in view of Mizuno and Ammirati to be one of the dyes Yu, including the blue FGRL of Astrazon, since Yu teaches the dyes listed are suitable for the cationic dyeing of textiles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1 denier = 1.11 dtex
        2 Machine translation used as reference
        3 1 denier = 1.11 dtex
        4 Machine translation used as reference
        5 1 denier = 1.11 dtex
        6 Machine translation used as reference
        7 1 denier = 1.11 dtex
        8 Machine translation used as reference